DISSENTING OPINION OE
MB. JUSTICE DEL TORO. •
The defendant was convicted by the District Court of Ponce of violating section 14 of the Civil Service Act (sec. 313 of the Eev. Stats, of Porto Bico, Comp, of 1911). He appealed and the majority of the justices of this court held that the judgment appealed from should be reversed, following the principles established in the opinion in the case of *494People v. Wys, decided July 9, 1917. I cannot concur. I have stated at some length my reasons therefor in my dissenting opinion in the said case of People v. Wys, and I need only refer thereto as grounds for my dissent.